COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 08/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Jason Mock on 08/11/2022.
Please amend the claims as follows:
1.	(Examiner’s Amendment) A method for detecting the presence or absence of at least one mutation in a plurality of hereditary cancer-related genes in a pooled sample comprising:
(a) eluting at least two dried biological fluid samples, each containing no more than 400 ng of genomic DNA, from at least two absorbent tips of microsampling devices, each of the at least absorbent tips comprising a separate dried biological fluid sample, by contacting the least two absorbent tips of the microsampling devices with a Proteinase K and a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant 
(b) extracting genomic DNA from the at least two dried biological fluid samples;
(c) generating at least two libraries of amplicons from each of the at least two nucleic acid samples, wherein each of the at least two libraries of amplicons comprises sequences corresponding to each of the plurality of hereditary cancer-related genes APC, ATM, BARD1, BMPR1A, BRCA1, BRCA2, BRIP1, CDH1, CDK4, CDKN2A (p14ARF and p16), CHEK2, EPCAM, MEN1, MLH1, MSH2, MSH6, MUTYH, NBN, NF1, PALB2, PMS2, POLD1, POLE, PTEN, RAD51C, RAD51D, RET, SDHB, SDHC, SDHD, SMAD4, STK11, TP53, and VHL, wherein an index sequence is ligated to at least one end of each amplicon in the library of amplicons;
(d) pooling the at least two libraries of amplicons; and
(e) detecting the presence or absence of at least one mutation in at least one of the amplicons using high throughput massive parallel sequencing, 
wherein each dried biological fluid sample is obtained from a patient having or is suspected of having a hereditary cancer.
20.	(Examiner’s Amendment) A method for detecting the presence or absence of at least one mutation in a plurality of hereditary cancer-related genes in a pooled nucleic acid sample, comprising generating a library from a pooled nucleic acid sample comprising amplicons corresponding to each of the plurality of hereditary cancer-related genes APC, ATM, BARD1, BMPR1A, BRCA1, BRCA2, BRIP1, CDH1, CDK4, CDKN2A (p14ARF and p16), CHEK2, EPCAM, MEN1, MLH1, MSH2, MSH6, MUTYH, NBN, NF1, PALB2, PMS2, POLD1, POLE, PTEN, RAD51C, RAD51D, RET, SDHB, SDHC, SDHD, SMAD4, STK11, TP53, and VHL, and detecting the presence of absence of at least one mutation in the plurality of hereditary cancer-related genes using high throughput massive parallel sequencing; wherein the pooled nucleic acid sample was extracted from dried biological fluid samples obtained from at least two subjects and eluted from an absorbent tip of a microsampling device by contacting the absorbent tip of the microsampling device with (i) a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant and (ii) Proteinase K, wherein no more than 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device.
21.	(Examiner’s Amendment - Cancelled) 
23.	(Examiner’s Amendment) A method for selecting a patient for treatment with an anti-cancer therapeutic agent comprising:
(a) eluting a dried blood sample from a absorbent tip of a volumetric microsampling device by contacting the absorbent tip with a Proteinase K and a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant 
(b) isolating genomic DNA from the eluted dried blood sample;
(c) generating a library of amplicons corresponding to each of APC, ATM, BARD1, BMPR1A, BRCA1, BRCA2, BRIP1, CDH1, CDK4, CDKN2A (p14ARF and p16), CHEK2, EPCAM, MEN1, MLH1, MSH2, MSH6, MUTYH, NBN, NF1, PALB2, PMS2, POLD1, POLE, PTEN, RAD51C, RAD51D, RET, SDHB, SDHC, SDHD, SMAD4, STK11, TP53, and VHL, wherein an index sequence is ligated to at least one end of each amplicon;
(d) pooling the library of amplicons generated from the patient with at least one other library of amplicons to form a pooled library of amplicons;
(e) detecting the presence or absence of at least one mutation in at least one of the pooled library of amplicons using high throughput massive parallel sequencing; and
(f) selecting the patient for treatment with an anti-cancer therapeutic agent, if a mutation is present in at least one of the amplicons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639